Citation Nr: 1541437	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision.

For the reason expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ)-here, the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On the VA Form 9 (Appeal to the Board of Veterans' Appeals) filed in April 2013, the Veteran checked a box indicating his desire for a Board video-conference hearing before a Veterans Law Judge.  He has not yet been scheduled for the requested hearing.  As the RO schedules video-conference hearings, a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a video-conference hearing in accordance with his request.  The Veteran and his representative must be notified of the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b)(2015).




